Case 1:20-cv-02797-RA Document 36-1 Filed 07/13/20 Page 1 of 8




EXHIBIT A
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          2 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:       Mr. Joseph Sano
Billing:       Mr. Joseph Sano
Phone:         212-279-6171
Fax:           212-631-0120
               450 Seventh Avenue
               Suite 2306
               New York, NY 10023

Deposit:
Acct. #:       SFFP Local
Page:          1   of 7                                                                     Catering Manager: David Brandt                             Phone: (212) 872-4792
Created:       6/15/2016                                                                       Service Manager: David Brandt                           Phone: (212) 872-4792
           The final guaranteed number of guests is due by 12:00 Noon two business days prior to your event. * Should the final guaranteed number not be received
           as requested, the attendance number below will be the basis number for Billing charges. *Due to the added culinary expense of accommodating guarantee
            increases, a Culinary Service Charge equal to 6% of the per person menu price will be added to any increase of the guarantee. OVERTIME: There will be
            a charge for every additional half hour or fraction thereof for each waiter, waitress, captain where applicable. Please see the reverse side of this page for
                                                                                  more information.

Event Date:          Thursday, July 28, 2016
Time                               Room                               Event Name                                                   Set-up        Post Y/N      EXP      Rental

 8:00 am - 12:00 pm                Grand Ballroom                     Set Up                                                       RD10           Yes                   $0.00
11:01 am - 3:00 pm                 Silver Corridor                    Registration                                                 RGTR           No                    $0.00
11:30 am - 12:30 pm                Astor Salon/Jade Salon             Reception                                                    RECP           Yes          750
12:30 pm - 2:30 pm                 Grand Ballroom                     Tea Service                                                  RD10           Yes          750


                                                                            Menu Arrangements




   Serve: 11:30 AM - 12:30 PM                                                  RECEPTION MENU                                         Room: Astor Salon/Jade Salon

                                          Waldorf Astoria New York Dry Snack Mix on all Bars and Cocktail Tables
                                                                    (Complimentary)
                                                                         ***
                              THE FOLLOWING ITEMS TO BE DISPLAYED FROM AN ATTRACTIVELY DECORATED BUFFET TABLE:
                                                                               CRUDITES DISPLAY
                                                                Long-Cut Farm Fresh Crudités, Dipping Sauces
                                                                   5 Crudites Displays @$610.00 per display


   Serve: 12:30 PM - 2:30 PM                                  (2015) TEA SERVICE / LUNCHEON (PRE-SET)                                 Room: Grand Ballroom

                                                              **Stewarding: THIS IS A TEA LUNCH**
                               Brewed Hot Tea to be offered tableside as guests on seated in addition to PRE-SET carafes of iced tea.
                          **Pre-made pots of HOT Black tea to be poured by servers upon guest arrival as well as placed in center of table***
                                                                                         ***
                                                                       TO BE PRE-SET AT EACH TABLE:
                                                                 PRE-SET Carafe of Iced Tea on each table
                                                               PRE-SET (1) B&B plate of Lemons on each table

                                                                       (1) Waldorf Astoria Scone per guest
                                                                            (pre-set on a B&B Plate)




                                                                                                                                                  BEO #:      192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          3 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:   Mr. Joseph Sano
Billing:   Mr. Joseph Sano
Phone:     212-279-6171
Fax:       212-631-0120
           450 Seventh Avenue
           Suite 2306
           New York, NY 10023

Deposit:
Acct. #:   SFFP Local
Page:      2   of 7                                                          Catering Manager: David Brandt                      Phone: (212) 872-4792
Created:   6/15/2016                                                            Service Manager: David Brandt                    Phone: (212) 872-4792

                                                                          ***
                                                       (1) Platter of Sliced Fresh Fruit per table
                                                          (Pre-Set on a Square China Plate)
                                                                           ***
                                                   (1) Platter of Miniature French Pastries per table
                                                           (pre-set on a White Square plate)
                                                                           ***
                                                   GRILLED AND SLICED BREAST OF CHICKEN
                                                                Citrus Quinoa Salad
                                            Bibb Lettuce, Radicchio, Candied Pecans, Shaved Cucumber
                                                       Crumbled Coach Farms Goat Cheese
                                             (PRE-PLATED and PRE-SET on a Rosenthal Round plate)
                                                                        ***
                                                                        ***
                        Waldorf=Astoria Blend Coffee, Decaffeinated Coffee and Specialty Blend Harney & Sons Assorted Teas

                                                            750 people @ $111.00 Per person

                                          **Kosher Lunch Meals are available at a $75++ surcharge per meal.
                         Please notify your Catering Manager of any Kosher requirements at least 48 hours prior to your event.
                                                                        ~~~
                                                                       **NOTES:
                                 *Early Linen: Please schedule to be complete by 9:30am. Overtime charges to apply.
                                                      * Client has requested captain Miguel Diaz.

                                          * NOTE: Host to provide detailed timeline 3 days prior to the event.

                 * Host requests that servers are in the room DURING the program to offer CONTINUOUS Coffee and HOT TEA service.

                                                          PRIORITY REQUESTS PER CLIENT:
                                                  Be sure to pour additional tea after initial service.
                           Please ensure we are fully attentive to tables throughout entire luncheon, even during speeches.
                                  Stewarding musthave Brewed Hot Tea for tableside service upon arrival available.

                                   Please assist in moving guests to GBR starting at 11:45am as much as possible.
                                    In previous years this has taken too long and affected the production timeline .

                       Beverage Arrangements                                                            Room Arrangements

 Time: 11:30 AM - 12:30 PM -        Room: Astor Salon/Jade
                                                                                 Setup                            Room: Grand Ballroom
                                    Salon




                                                                                                                           BEO #:      192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          4 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:    Mr. Joseph Sano
Billing:    Mr. Joseph Sano
Phone:      212-279-6171
Fax:        212-631-0120
            450 Seventh Avenue
            Suite 2306
            New York, NY 10023

Deposit:
Acct. #:    SFFP Local
Page:       3    of 7                                                 Catering Manager: David Brandt                    Phone: (212) 872-4792
Created:    6/15/2016                                                 Service Manager: David Brandt                     Phone: (212) 872-4792
            (7) Bars and Bartenders                                             Provide Rounds of (10) to
                                                                                accommodate final guarantee as
            Waldorf=Astoria Brut, White Wine      @$22.00 per guest             per diagram.
            and Sparkling Mineral Water with
            Lime.                                                              Provide (2) 6ft tables with 1 chair
                                                                               each in Royal Box for Video
            **Servers to Butler Pass                                           Control.
            Champagne and Mineral Water
                                                                               Stage: Provide Riser Steps behind
            only from Silver Trays for 30
                                                                               Presidential Podium
            minutes:
                                                                        Registration                       Room: Silver Corridor
                                                                                SET BY 8AM:
 Time: 12:30 PM - 2:30 PM -             Room: Grand Ballroom                    (4) Easels to be placed by client
            Assorted Soft Drinks and Mineral      @$9.00 Per split              Provide (5) 6ft. Registration Tables
            Waters available UPON                                               with (1) chair each, (2) wastepaper
            REQUEST to be charged as                                            baskets.
            consumed to the master account.
                                                                        Reception Drinks                   Room: Astor Salon/Jade Salon
           **PLEASE SEE "ADDITIONAL ARRANGEMENTS" SECTION
                         FOR BARTENDER FEES**                                   ASTOR~~~
                                                                                Provide Scattered Cocktail Tables
                                 Decorations                                    with chairs.

                                                                                Provide (2) bars on EAST Side of
 Reception Drinks                       Room: Astor Salon/Jade                  room and (2) bars on WEST side
                                        Salon                                   of ASTOR.
            LINEN~~~
            Hotel to provide White Tablecloths.                                 JADE~~~
                                                                                Provide (2) bars on EAST Side of
 Lunch                                  Room: Grand Ballroom                    room and (1) bar on WEST side of
            LINEN~~~                                                            JADE.
            Hotel to provide White 8 Point
            Tablecloths and Napkins.                                            Provide Scattered Cocktail Tables
                                                                                with chairs.
            FLORAL~~~
            Arrangements provided by Host.                                      Provide 66" Round Crudite Buffet
                                                                                in center of JADE and ASTOR.
            NUMBER STANDS~~~
            Hotel to provide (1) number stand                           Lunch                              Room: Grand Ballroom
            per table.                                                          Existing set-up.

                        Additional Arrangements                                                    Production Services




                                                                                                                       BEO #:   192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          5 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:      Mr. Joseph Sano
Billing:      Mr. Joseph Sano
Phone:        212-279-6171
Fax:          212-631-0120
              450 Seventh Avenue
              Suite 2306
              New York, NY 10023

Deposit:
Acct. #:      SFFP Local
Page:         4   of 7                                               Catering Manager: David Brandt                   Phone: (212) 872-4792
Created:      6/15/2016                                              Service Manager: David Brandt                    Phone: (212) 872-4792

 Registration                               Room: Silver Corridor
             COATROOM~~~                                               Setup                             Room: Grand Ballroom
             We will make specific
                                                                               CARPENTER~~~
             arrangements for (2) Checkroom
             Attendants to be on duty for your                                 (1) Mechanic / Carpenter on duty         @$110.00 Per man
             event at 10:30am through the                                      at 8AM - Meet at GBR Stage for           hour
             conclusion of the event with "NO                                  final touches. See Labor verbiage.
             TIPPING" signs displayed.
                                                                       Lunch                             Room: Grand Ballroom
 Reception Drinks                           Room: Astor Salon/Jade             AUDIO VISUAL~~~
                                            Salon                              Equipment arrangements have
             LABOR~~~                                                          been made directly with Kirk Van
           7 Bartenders                              @$250.00 Per              Nostrand of Presentation Services
                                                     Bartender                 (212-872-7394). Please refer to
 Lunch                                      Room: Grand Ballroom               separate PSAV agreement.
             ATTIRE~~~
                                                                               ELECTRICIAN~~~
             Business Attire.
                                                                               4-Hour min (per man) for weekday
             PROGRAMS~~~                                                       start times btwn 6:02am-11:59pm;
                                                                               7-Hour min btwn 12am-6:01am
             Hotel staff to set (1) per chair.
                                                                               Weekdays and all hours on
                                                                               Weekends.
             JOURNALS~~~
             Hotel Staff to set (1) per chair in
                                                                               (1) Engineering Mechanic on duty
             the first (1/2) of the room. Provide
                                                                               from 8am to 2pm to operate
             (1) on every OTHER Chair for
                                                                               Console.
             Back (1/2) of room. Client to
             provide approx. only 600 total.
                                                                               (2) Engineering Mechanics to
             GIFT BAGS~~~                                                      operate spotlight from 8am-2pm.
             Hotel to place (1) gift bag per
             setting.                                                          (1) Eng Mechanic on duty AT 8am
                                                                               to provide power as follows:
             PIANO TUNING~~~                                                   (1) 1000 Watt Lekos to front light
             Piano Tuner at 8am on Stage.                                      Podium and (1) 750 watt leko to
                                                                               backlight podium and (2) Fixed
             PACKAGE ROOM~~~                                                   Spotlight 1000 Watt Lekos for
                                                                               stage wash for choir.
             Storage and Delivery
             arrangements for all packages
                                                                               (2) 20 Amp drops in Royal Box.
             received will be made accordingly.

                                                                               Provide (2) 110-120 Volt single
                                                                               phase 20 Amp line - 1 per spotlight




                                                                                                                     BEO #:   192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          6 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:   Mr. Joseph Sano
Billing:   Mr. Joseph Sano
Phone:     212-279-6171
Fax:       212-631-0120
           450 Seventh Avenue
           Suite 2306
           New York, NY 10023

Deposit:
Acct. #:   SFFP Local
Page:      5    of 7                              Catering Manager: David Brandt                   Phone: (212) 872-4792
Created:   6/15/2016                              Service Manager: David Brandt                    Phone: (212) 872-4792
           **All box movement prices are                   Provide (1) 750 Watt Follow
           based on the size and weight of                 Spotlight.
           each box.                                       Provide (4) lekos on 2nd tier for
                                                           stage wash
           LABOR~~~                                        Electrical inspection - NYC and fire
           EARLY SET-UP OVERTIME:                          underwriters electrical inspection
           When early full table set is                    filing fee (billed to master account
           required, the charge of $43.06 per              for all exhibits, as required by New
           man hour, will be applied (with a 2-            York City code).
           hour minimum).

           OVERTIME ON CLOSING (Dinner)
                                                                            Deposit/Payment
           : Overtime will apply after (3.5)               Pre-payment due in full by Wire
           hours from the start of the event.              Transfer, Certified Check or
           OVERTIME RATE: After                            Cashier's Check
           completion of the time designated
           above, which is determined by the
                                                           Tax Exempt Certificate on file.
           time service personnel have
           CLEARED AND LEFT THE
           ROOM, overtime will begin
           at a rate of $21.43 per half hour or
           increment thereof per service
           personnel including all captains,
           servers, bartenders and bus help
           assigned to this event.




                                                                                                  BEO #:   192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          7 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:   Mr. Joseph Sano
Billing:   Mr. Joseph Sano
Phone:     212-279-6171
Fax:       212-631-0120
           450 Seventh Avenue
           Suite 2306
           New York, NY 10023

Deposit:
Acct. #:   SFFP Local
Page:      6   of 7                             Catering Manager: David Brandt                  Phone: (212) 872-4792
Created:   6/15/2016                             Service Manager: David Brandt                   Phone: (212) 872-4792
                                                          GRATUITY & ADMINISTRATIVE CHARGE: The combined
                                                       gratuity and administrative charge that is in effect on the day
                                                           of your Event will be added to your bill. Currently, the
                                                          combined gratuity and administrative charge is equal to
                                                      23.75% of the food and beverage, sundry and room rental total,
                                                        plus applicable state and local tax. A portion of this charge
                                                        will be a gratuity as calculated by the following formula and
                                                        fully distributed to servers, and where applicable, captains
                                                                   and/or bartenders assigned to the Event:

                                                            ·    For functions held on the 4th floor and 18th floor
                                                       Executive Meeting Center: The gratuity will be the greater of:
                                                        (i) 16.9% of Food & Room Rental and 18.4% of the Beverage
                                                       total, or (ii) 15% of 96.3% of the combined Food & Beverage,
                                                          Room Rental, Audio Visual Commission & other charges
                                                       which are required by our Union contract to be subject to the
                                                                               combined gratuity.

                                                       ·     All other Catering location Functions: The gratuity will be
                                                       the greater of (i) 15.9% of the Food and Room Rental total and
                                                       17.9% of that amount in Beverage served for events inside the
                                                         function room or 15% for all beverage service from a Service
                                                          Bar; or (ii) 15% of 96.3% of the combined Food & Beverage,
                                                          Room Rental, Audio Visual commission and other charges
                                                        which are required by our Union contract to be subject to the
                                                                                combined gratuity.

                                                       For all functions, the remainder of the combined gratuity and
                                                             administrative charge (currently 23.75%) will be an
                                                         administrative charge. This administrative charge is not a
                                                       gratuity and is the property of the Hotel to cover discretionary
                                                       costs of the Event. We will endeavor to notify you in advance
                                                        of your Event of any increases to the combined gratuity and
                                                        administrative charge should different gratuities be in effect
                                                        on the day of the Event pursuant to the applicable collective
                                                                            bargaining agreement.




                                                                                              BEO #:    192633
                  Case 1:20-cv-02797-RA
St. Francis Food Pantries and Shelters  Document 36-1 Filed 07/13/20 PageBEO
                                                                          8 of#:8 192633
Post As: Women of Valor
Thursday, July 28, 2016
On-Site:   Mr. Joseph Sano
Billing:   Mr. Joseph Sano
Phone:     212-279-6171
Fax:       212-631-0120
           450 Seventh Avenue
           Suite 2306
           New York, NY 10023

Deposit:
Acct. #:   SFFP Local
Page:      7   of 7                             Catering Manager: David Brandt    Phone: (212) 872-4792
Created:   6/15/2016                             Service Manager: David Brandt    Phone: (212) 872-4792




   Authorized Client Signature                    David Brandt                      Date
                                                  Asst Dir Catering



    Date                                          David Brandt                      Date
                                                  Asst Dir Catering



                                                                                 BEO #:   192633
